Plaintiff tripped and fell when her foot got caught in a gap between two sidewalk flags. The gap was approximately one-half-inch wide and the height differential between the flags was also approximately one-half inch. Defendants are entitled to summary judgment based on plaintiffs theory of how the accident occurred. The gap between the flags and the height differential was trivial and plaintiff has not come forward with evidence to show that the defect presented a significant hazard despite being de minimis (see Gaud v Markham, 307 AD2d 845, 846 [2003], citing Trincere v County of Suffolk, 90 NY2d 976, 977-978 [1997]). Concur — Andrias, J.E, Friedman, DeGrasse, Freedman and Manzanet-Daniels, JJ. [Prior Case History: 2011 NY Slip Op 30938(11).]